UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-1152



JANET GRANOFSKY,

                                             Plaintiff - Appellant,

          versus

BALTIMORE GAS AND ELECTRIC COMPANY; ASPLUNDH
TREE EXPERT COMPANY,

                                            Defendants - Appellees,

          and

BF&M TEMPORARIES,

                                                          Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. M. J. Garbis, District Judge. (CA-93-
4175-MJG)

Submitted:   May 1, 1997                      Decided:   May 8, 1997


Before WIDENER and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Janet Granofsky, Appellant Pro Se.    Luther Ellis Justis, Jr.,
BALTIMORE GAS & ELECTRIC COMPANY, Baltimore, Maryland; Mark D.
Laponsky, Willis Gunther Ferlise, SEMMES, BOWEN & SEMMES, Balti-
more, Maryland, for Appellees.
2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's orders granting the

Appellees' motions for summary judgment on Appellant's complaint,

which alleged sexual harassment, gender discrimination, and re-
taliatory discharge from her employment. We have reviewed the

record and the district court's opinions and find no reversible

error. Accordingly, we affirm on the reasoning of the district
court. Granofsky v. Baltimore Gas & Electric Co., No. CA-93-4175-

MJG (D. Md. June 10 and Apr. 1, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         AFFIRMED




                                3